Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is dependent on claim 4, which is dependent on claim 3. This is improper dependency and should be corrected. In the interest of compact prosecution, claim 3 will be interpreted as being dependent on claim 1 until told otherwise in a response.
Claim 19 is listed as claim 10, however claim 10 is also listed as claim 10 and claim 19 is listed directly after claim 18. In the interest of compact prosecution, claim 19 will be interpreted as claim 19 and not a second claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (WO2016145158) in view of De Tonnac (U.S. Patent No. 6123891), using the applicant provided original document and translation.
Regarding claim 1, Richardson teaches:
A compression molding assembly for producing a sealing component for use in a vehicle pillar ([0001] – [0005]), said assembly comprising: 
a mold corresponding to a part to be produced ([000119] – [000120]); 
a compound expandable resin positioned within said cavity ([000116], [000119] – [000120] and [000122]); 
a pre-formed substrate incorporated into said mold cavity ([000119]); and 
the resin being heated to a temperature below that necessary for activation/expansion and the two part mold being compressed together to adhere the resin to the substrate ([000119] – [000120] and [000122]).

Richardson does not teach:
the mold being two part mold defining a negative impression cavity corresponding to a part to be produced.

However, De Tonnac, in a similar field of endeavor, a two-part mold of molding elastomeric parts, teaches:
the mold being two part mold defining a negative impression cavity corresponding to a part to be produced (Col. 4, lines 23-35; Figs. 2-3, #20 and #28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold/tool of Richardson to incorporate the teachings of De Tonnac and include a two-part mold with an impression cavity. The purpose, as stated by De Tonnac, being this impression opening at each of the longitudinal ends of the mold, determines the profile of the seal (part) (Col. 4, lines 67-28).

Regarding claim 2, Richardson in view of De Tonnac teaches the limitations of claim 1, which claim 2 depends on. Richardson further teaches:
further comprising the resin being deposited within the mold as any of loose beads, granules or a syrup ([000112] – [000113]).	

Regarding claim 5, Richardson in view of De Tonnac teaches the limitations of claim 1, which claim 5 depends on. Richardson further teaches:
further comprising any of expandable polystyrene, expanded polyethylene, and expanded polypropylene ([00016]).	

Regarding claim 6, Richardson in view of De Tonnac teaches the limitations of claim 1, which claim 6 depends on. Richardson further teaches:
the resin further comprising an outer skirt of heat reactive foam beads attached to the substrate ([00014] and [000119] – [000122]). While Richardson does not specifically state that the foam beads form an outer skirt on the substrate, it does state adhering heat reactive foamable resin material to the substrate. Furthermore, the intended use of the apparatus regarding the materials being used does not give an apparatus claim patentability in the absence of unexpected results or a showing of criticality.

It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.

Regarding claim 7, Richardson in view of De Tonnac teaches the limitations of claim 1, which claim 7 depends on. De Tonnac further teaches:
said two part mold further comprising an upper die and a lower die (Col. 4, lines 23-35; Fig. 3, #14 and #24).

Regarding claim 8, Richardson in view of De Tonnac teaches the limitations of claim 7, which claim 8 depends on. Richardson further teaches:
said lower die having an open bottom against which is applied the preformed substrate ([000119]). It is obvious from the combination of Richardson and De Tonnac in claim 7 that the substrate from Richardson would be applied to the open bottom of the two-part mold from De Tonnac, since Richardson is silent as to the shape of the mold/tool.

Regarding claim 9, Richardson in view of De Tonnac teaches the limitations of claim 8, which claim 9 depends on. Richardson further teaches:
further comprising said upper die having downwardly projecting engaging portions which mate within seating cavities formed in the lower die (De Tonnac, Fig. 3) following positioning of the preformed substrate, the resin being pre- deposited within said lower die and so that, upon progressing closing said upper die within said lower die, compressing of said die halves to a completed position corresponds to achieving the dimensions of the negative impression cavity with the resin bonding to the substrate (Richardson, [000119] – [000120]). It is obvious from the combination of Richardson and De Tonnac in claim 8 that the process from Richardson would with the two-part mold from De Tonnac would teach this intended use limitation of the apparatus claim, since Richardson is silent as to the shape of the mold/tool.

Regarding claim 10, Richardson in view of De Tonnac teaches the limitations of claim 7, which claim 10 depends on. De Tonnac further teaches:
each of said upper and lower dies further comprising a thin base plate, said upper die exhibiting a pair of outer and inner irregular perimeter projecting and extending patterns, said lower die exhibiting a further perimeter extending pattern with irregular stepped and tiered and upwardly projecting profiles which, upon arraying said dies in an opposing sandwiching fashion cause an exposed outer rim of an outer perimeter extending pattern of said upper die to abut against a corresponding extending rim of said lower opposing die (Fig. 3). De Tonnac teaches the same essential shape as this as far as function is concerned, even if the parts are not individually defined. Furthermore this limitation would be obvious with a simple change of shape or rearrangement of parts.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 11, Richardson teaches:
A method for producing a sealing component for use in a vehicle pillar ([0001] – [0005]), said assembly comprising: 
providing a mold corresponding to a part to be produced ([000119] – [000120]; 
placing a compounded and expandable resin within the mold cavity ([000116], [000119] – [000120] and [000122]); 
positioning a substrate relative to the mold so as to be in communication with the cavity ([000119]); 
heating the resin to a temperature below that necessary for activation/expansion ([000119] – [000120] and [000122]); and 
progressively closing the two part mold in order to compression form the resin against the rigid substrate until defining a negative impression cavity corresponding to a part to be produced ([00074], 

In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Richardson does not teach:
the mold being a two part mold defining a negative impression cavity corresponding to a part to be produced.

However, De Tonnac, in a similar field of endeavor, a two-part mold of molding elastomeric parts, teaches:
the mold being a two part mold defining a negative impression cavity corresponding to a part to be produced (Col. 4, lines 23-35; Figs. 2-3, #20 and #28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold/tool of Richardson to incorporate the teachings of De Tonnac and include a two-part mold with an impression 

Regarding claim 12, Richardson in view of De Tonnac teaches the limitations of claim 11, which claim 12 depends on. Richardson further teaches:
said step of depositing the resin further comprising depositing as any of loose beads, granules or a syrup ([000112] – [000113]).

Regarding claim 15, Richardson in view of De Tonnac teaches the limitations of claim 11, which claim 15 depends on. Richardson further teaches:
further comprising the step of providing the resin further as any of an expandable polystyrene, expanded polyethylene, and expanded polypropylene ([00016]).

Regarding claim 16, Richardson in view of De Tonnac teaches the limitations of claim 11, which claim 16 depends on. Richardson further teaches:
said step of placing the resin within the cavity further comprising the steps forming the resin into a skirt of heat reactive foam beads and attaching the skirt to the substrate ([00014] and [000119] – [000122]). While Richardson does not specifically state that the foam beads form an outer skirt on the substrate, it does state adhering heat reactive foamable resin material to the substrate, and it would be obvious to one of ordinary skill in the art to infer the method of it 

Regarding claim 17, Richardson in view of De Tonnac teaches the limitations of claim 11, which claim 17 depends on. De Tonnac further teaches:
said step of providing a two part mold further comprising configuring the mold to include an upper die and a lower die having an open bottom against which is applied the substrate (Col. 4, lines 23-35; Fig. 3, #14 and #24).

Regarding claim 18, Richardson in view of De Tonnac teaches the limitations of claim 17, which claim 18 depends on. Richardson further teaches:
further comprising the step of configuring the upper die to include downwardly projecting engaging portions which mate within seating cavities formed in the lower die and so that, following positioning of the substrate, the resin being pre- deposited within the lower die and so that, upon progressing closing of the upper die within the lower die, compressing of the die halves to a completed position corresponds to achieving the dimensions of the negative impression cavity with the resin bonding to the substrate ([000119]). It is obvious from the combination of Richardson and De Tonnac in claim 7 that the substrate from Richardson would be applied to the open bottom of the two-part mold from De Tonnac, since Richardson is silent as to the shape of the mold/tool.

Regarding claim 19, Richardson in view of De Tonnac teaches the limitations of claim 17, which claim 19 depends on. De Tonnac further teaches:
further comprising the step of configuring each of the upper and lower dies to exhibit a thin base plate, the upper die further exhibiting a pair of outer and inner irregular perimeter projecting and extending patterns, the lower die exhibiting a further perimeter extending pattern with irregular stepped and tiered and upwardly projecting profiles which, upon arraying the dies in an opposing sandwiching fashion cause an exposed outer rim of an outer perimeter extending pattern of the upper die to abut against a corresponding extending rim of the lower opposing die (Fig. 3). De Tonnac teaches the same essential shape as this as far as function is concerned, even if the parts are not individually defined. Furthermore this limitation would be obvious with a simple change of shape or rearrangement of parts.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (WO2016145158) in view of De Tonnac (U.S. Patent No. 6123891), as applied to claims 1 and 11 above, and further in view of Jol (US-20110076883), using the applicant provided original document and translation.
Regarding claim 3, Richardson in view of De Tonnac teaches the limitations of claim 1, which claim 3 depends on, but does not teach the substrate further comprising a single shot injection molded thermoplastic part, however, Jol, in a similar field of endeavor, single shot molding of a thermoplastic part, teaches:
the substrate further comprising a single shot injection molded thermoplastic part ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Richardson in view of De Tonnac to incorporate the teachings of Jol and have the substrate comprise a 

Regarding claim 4, Richardson in view of De Tonnac and Jol teaches the limitations of claim 3, which claim 4 depends on. Richardson further teaches:
further comprising attachment features integrated into the substrate for post-mounting within a vehicle pillar cavity ([000101]).

Regarding claim 13, Richardson in view of De Tonnac teaches the limitations of claim 11, which claim 13 depends on, but does not teach pre-forming the substrate as a single shot injection molded thermoplastic part, however, Jol, in a similar field of endeavor, single shot molding of a thermoplastic part, teaches:
further comprising the step of pre-forming the substrate as a single shot injection molded thermoplastic part ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Richardson in view of De Tonnac to incorporate the teachings of Jol and include the step of pre-forming the substrate as a single shot injection molded thermoplastic part. The purpose, as stated by Jol, being so that the part may be formed from a single shot of thermoplastic ([0062], line 5).

Regarding claim 14, Richardson in view of De Tonnac and Jol teaches the limitations of claim 13, which claim 14 depends on. Richardson further teaches:
further comprising the step of forming attachment features into the substrate for post-mounting within a cavity of the vehicle pillar ([000101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748